i          i      i                                                                               i        i        i




                                     MEMORANDUM OPINION

                                              No. 04-09-00528-CR

                                        IN RE Ovidio GARCIA, JR.

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 7, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 24, 2009, relator Ovidio Garcia filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his motion for DNA testing. However, on

September 29, 2009, the trial court denied relator’s motion for DNA testing. Accordingly, the

petition is DENIED AS MOOT. TEX . R. APP . P. 52.8(a).

                                                                                  PER CURIAM

DO NOT PUBLISH




           1
          … This proceeding arises out of Cause No. 91-CR-43, styled State of Texas v. Ovidio Garcia, Jr., in the 229th
Judicial District Court, Starr County, Texas, the Honorable Alex W . Gabert presiding. However, following Judge
Gabert’s recusal from the case, the Honorable J. Manuel BanÞa les, presiding judge of the Fifth Administrative Judicial
Region of Texas, was assigned to the case in an order dated June 17, 2008.